IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BRANDON POTTER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5548

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed November 6, 2017.

Petition –Ineffective Assistance of Counsel – Original Jurisdiction.

Brandon Potter, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY and OSTERHAUS, JJ, and PATTERSON, CHRISTOPHER N., ASSOCIATE
JUDGE, CONCUR.